Title: From Thomas Jefferson to C. W. F. Dumas, 31 July 1788
From: Jefferson, Thomas
To: Dumas, Charles William Frederick


          
            
              Sir
            
            Paris July 31. 1788.
          
          I was mentioning to-day to my friend the Count Diodati, minister plenipotentiary for the Duke of Mecklenberg-Schwerin, that I had asked the favor of you to have the Leyden gazette sent to me by post, during the suspension of it’s distribution here, and he asked of me to procure at the same time the same benefit for him, being disposed as myself to pay the postage rather than be without the paper. I must therefore beg the favor of you to do this favor for him at the same time you are so kind as to give the orders for me, having his paper put under a common letter-cover and addressed à Monsieur le comte Diodati ministre plenipotentiaire du Duc de Mecklenbourg Schwerin, á Paris, rue de la Michodiere. Whatever may be necessary to be paid for him and for me, Messrs. Van Staphorst will be so good as to answer it to your Draught. I have the honor to be with very great esteem & respect Sir Your most obedient & most humble servt.,
          
            
              Th: Jefferson
            
          
        